Appeal by the defendant from a judgment of the Supreme Court, Queens County (Latella, J.), rendered February 27, 2006, convicting her of grand larceny in the third degree (three counts) and scheme to defraud in the first degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s argument that the evidence was legally insuf*684ficient to prove her guilt of grand larceny in the third degree because the complainants were not the “owner[s]” of the money (Penal Law § 155.05 [1]) that she was accused of stealing is unpreserved for appellate review (see People v Hawkins, 11 NY3d 484 [2008]; People v Gray, 86 NY2d 10 [1995]), and we decline to reach it in the exercise of our interest of justice jurisdiction.
The defendant’s remaining contentions are without merit. Dillon, J.P., Balkin, Eng and Chambers, JJ., concur.